Exhibit 10.16

TRUST AGREEMENT

This Trust Agreement (“Trust Agreement”) made this 28th day of October, 1987 by
and between Cleveland-Cliffs Inc, an Ohio corporation (“Cleveland-Cliffs”), and
AmeriTrust Company National Association, a national banking association, as
trustee (the “Trustee”);

WITNESSETH:

WHEREAS, certain benefits are or may become payable under the provisions of
certain Deferred Compensation Agreements (“Agreements”) between
Cleveland-Cliffs, or between The Cleveland-Cliffs Iron Company and assumed by
Cleveland-Cliffs, effective July 1, 1985, and certain executives (“Executives”),
to the persons (who may be Executives or beneficiaries of Executives) listed
(from time to time as provided in Section 9(b) hereof) on Exhibit A hereto or to
the beneficiaries of such persons (Executives and Executives’ beneficiaries are
referred to herein as “Trust Beneficiaries”), as the case may be;

WHEREAS, the Agreements provide for certain deferred income benefits, and
Cleveland-Cliffs wishes specifically to assure the payment to the Trust
Beneficiaries of amounts due thereunder (the amounts so payable being
collectively referred to herein as the “Benefits”) in the event of a “Change of
Control” (as defined herein);



--------------------------------------------------------------------------------

WHEREAS, subject to Section 9 hereof, the amounts and timing of Benefits to
which each Trust Beneficiary is presently or may become entitled are as provided
in the Agreement applicable to him or her (“Applicable Agreement”);

WHEREAS, Cleveland-Cliffs wishes to establish a trust (the “Trust”) and to
transfer to the Trust assets which shall be held therein subject to the claims
of the creditors of Cleveland-Cliffs to the extent set forth in Section 3 hereof
until paid in full to all Trust Beneficiaries as Benefits in such manner and at
such times as specified herein unless Cleveland-Cliffs is Insolvent (as defined
herein) at the time that such Benefits become payable; and

WHEREAS, Cleveland-Cliffs shall be considered “Insolvent” for purposes of this
Trust Agreement at such time as Cleveland-Cliffs (i) is subject to a pending
voluntary or involuntary proceeding as a debtor under the United States
Bankruptcy Code, as heretofore or hereafter amended, or (ii) is unable to pay
its debts as they mature.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

1. Trust Fund: (a) Subject to the claims of its creditors to the extent set
forth in Section 3 hereof, Cleveland-Cliffs hereby deposits with the Trustee in
trust Ten Dollars ($10.00) which shall become the principal of this Trust, to be
held, administered and disposed of by the Trustee

 

2



--------------------------------------------------------------------------------

as herein provided, but no payments of all or any portion of the principal of
the Trust or earnings thereon shall be made to Cleveland-Cliffs or any other
person or entity on behalf of Cleveland-Cliffs except as herein expressly
provided.

(b) The Trust hereby established shall be revocable by Cleveland-Cliffs at any
time prior to the date on which occurs a “Change of Control,” as that term is
defined in this Section 1(b); on or after such date (“Irrevocability Date”),
this Trust shall be irrevocable. Cleveland-Cliffs shall notify the Trustee
promptly in the event that a Change of Control has occurred. The term “Change of
Control” shall mean the occurrence of any of the following events:

(i) a tender offer shall be made and consummated for the ownership of 30% or
more of the outstanding voting securities of Cleveland-Cliffs;

(ii) Cleveland-Cliffs shall be merged or consolidated with another corporation
and as a result of such merger or consolidation less than 70% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the former shareholders of Cleveland-Cliffs, other than
affiliates (within the meaning of the Securities Exchange Act of 1934) of any
party to such merger or consolidation, as the same shall have existed
immediately prior to such merger or consolidation;

 

3



--------------------------------------------------------------------------------

(iii) Cleveland-Cliffs shall sell substantially all of its assets to another
corporation which is not a wholly owned subsidiary;

(iv) a person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities Exchange Act of 1934, shall
acquire 30% or more of the outstanding voting securities of Cleveland-Cliffs
(whether directly, indirectly, beneficially or of record), or

(v) during any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board of Directors of Cleveland-Cliffs cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by the shareholders of Cleveland-Cliffs, of each
Director first elected during any such period was approved by a vote of at least
two-thirds of the Directors of Cleveland-Cliffs then still in office who are
Directors of Cleveland-Cliffs on the date at the beginning of any such period.

For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Securities
Exchange Act of 1934.

 

4



--------------------------------------------------------------------------------

(c) Upon the earlier to occur of (i) a Change of Control or (ii) a declaration
by the Board of Directors of Cleveland-Cliffs that a Change of Control is
imminent, Cleveland-Cliffs shall promptly, and in any event within five
(5) business days, transfer to the Trustee to be added to the principal of the
Trust under this Trust Agreement property or cash equal to the then value of the
separate accounts of the Executives under the Agreements. Any payments by the
Trustee pursuant to this Trust Agreement shall, to the extent thereof, discharge
the obligation of Cleveland-Cliffs to pay benefits under the Agreements, it
being the intent of Cleveland-Cliffs that assets in the Trust established hereby
be held as security for the obligation of Cleveland-Cliffs to pay benefits under
the Agreements.

(d) The principal of the Trust and any earnings thereon shall be held in trust
separate and apart from other funds of Cleveland-Cliffs exclusively for the uses
and purposes herein set forth. No Trust Beneficiary shall have any preferred
claim on, or any beneficial ownership interest in, any assets of the Trust prior
to the time that such assets are paid to a Trust Beneficiary as Benefits as
provided herein.

(e) Any Company may at any time or from time to time make additional deposits of
cash or other property in the Trust to augment the principal to be held,
administered and disposed of by the Trustee as herein provided, but no payments
of all or any portion of the principal of the Trust or earnings thereon shall be
made to Cleveland-Cliffs or any other person or entity on behalf of
Cleveland-Cliffs except as herein expressly provided.

 

5



--------------------------------------------------------------------------------

(f) The term “Company” as used herein shall mean Cleveland-Cliffs, any wholly
owned subsidiary or any entity that is a successor to Cleveland-Cliffs in
ownership of substantially all its assets.

(g) The Trust is intended to be a grantor trust, within the meaning of section
671 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
successor provision thereto, and shall be construed accordingly.

2. Payments to Trust Beneficiaries. (a) Provided that Cleveland-Cliffs is not
Insolvent and commencing with the earliest to occur of (i) appropriate notice by
Cleveland-Cliffs to the trustee, or (ii) the Irrevocability Date, the Trustee
shall make payments of Benefits to each Trust Beneficiary from the assets of the
Trust in accordance with the terms of the Agreements and subject to Section 9
hereof. The Trustee shall make provision for withholding of any federal, state,
or local taxes that may be required to be withheld by the Trustee in connection
with the payment of any Benefits hereunder.

(b) If the balance of an Executive’s separate account maintained pursuant to
Section 7(b) hereof is not sufficient to provide for full payment of Benefits to
which such Executive’s Trust Beneficiaries are entitled as provided herein,
Cleveland-Cliffs shall make the balance of each such payment as provided in his
Applicable Agreement. No payment from the Trust assets to a Trust Beneficiary
shall exceed the balance of such separate account.

 

6



--------------------------------------------------------------------------------

3. The Trustee’s Responsibility Regarding Payments to a Trust Beneficiary When
Cleveland-Cliffs is Insolvent: (a) At all times during the continuance of this
Trust, the principal and income of the Trust shall be subject to claims of
creditors of Cleveland-Cliffs. The Board of Directors (“Board”) of
Cleveland-Cliffs and its Chief Executive Officer (“CEO”) shall have the duty to
inform the Trustee if either the Board or the CEO believes that Cleveland-Cliffs
is Insolvent. If the Trustee receives a notice from the Board, the CEO, or a
creditor of Cleveland-Cliffs alleging that Cleveland-Cliffs is Insolvent, then
unless the Trustee independently determines that Cleveland-Cliffs is not
Insolvent, the Trustee shall (i) discontinue payments to any Trust Beneficiary,
(ii) hold the Trust assets for the benefit of the general creditors of
Cleveland-Cliffs, and (iii) promptly seek the determination of a court of
competent jurisdiction regarding the Insolvency of Cleveland-Cliffs. The Trustee
shall deliver any undistributed principal and income in the Trust to the extent
necessary to satisfy the claims of the creditors of Cleveland-Cliffs as a court
of competent jurisdiction may direct. Such payments of principal and income
shall be borne by the separate accounts of the Trust Beneficiaries in proportion
to the balances on the date of such court order of their respective accounts
maintained pursuant to Section 7(b) hereof. If payments to any

 

7



--------------------------------------------------------------------------------

Trust Beneficiary have been discontinued pursuant to this Section 3(a), the
Trustee shall resume payments to such Trust Beneficiary only after receipt of an
order of a court of competent jurisdiction. The Trustee shall have no duty to
inquire as to whether Cleveland-Cliffs is Insolvent and may rely on information
concerning the Insolvency of Cleveland-Cliffs which has been furnished to the
Trustee by any person. Nothing in this Trust Agreement shall in any way diminish
any rights of any Trust Beneficiary to pursue his rights as a general creditor
of Cleveland-Cliffs with respect to Benefits or otherwise, and the rights of
each Trust Beneficiary under the Applicable Agreement shall in no way be
affected or diminished by any provision of this Trust Agreement or action taken
pursuant to this Trust Agreement except that any payment actually received by
any Trust Beneficiary hereunder shall reduce dollar-per-dollar amounts otherwise
due to such Trust Beneficiary pursuant to the Applicable Agreement.

(b) If the Trustee discontinues payments of Benefits from the Trust pursuant to
Section 3(a) hereof, the Trustee shall, to the extent it has liquid assets,
place cash equal to the discontinued payments (to the extent not paid to
creditors pursuant to Section 3(a) and not paid to the Trustee pursuant to
Section 10 hereof) in such interest-bearing deposit accounts or certificates of
deposit (including any such accounts or certificates issued or offered by the
Trustee or any successor corporation but excluding obligations of
Cleveland-Cliffs) as

 

8



--------------------------------------------------------------------------------

determined by the Trustee in its sole discretion. If the Trustee subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments which would have been made to the
Trust Beneficiaries in accordance with this Trust Agreement during the period of
such discontinuance, less the aggregate amount of payments made to any Trust
Beneficiary by Cleveland-Cliffs pursuant to the Applicable Agreement during any
such period of discontinuance, together with interest on the net amount delayed
determined at a rate equal to the rate paid on the accounts or deposits selected
by the Trustee; provided, however, that no such payment shall exceed the balance
of the respective Executive’s account as provided in Section 7(b) hereof.

4. Payments to Cleveland-Cliffs: Except to the extent expressly contemplated by
Section 1(b) hereof, Cleveland-Cliffs shall have no right or power to direct the
Trustee to return any of the Trust assets to Cleveland-Cliffs before all
payments of Benefits have been made to all Trust Beneficiaries as herein
provided.

5. Investment of Principal: The Trustee shall invest and reinvest the principal
of the Trust, including any income accumulated and added to principal, as
directed by the Compensation Committee of the Board of Directors of
Cleveland-Cliffs (which direction may include investment in Common Shares of
Cleveland-Cliffs). In the absence of any such direction,

 

9



--------------------------------------------------------------------------------

the Trustee shall have sole power to invest the assets of the Trust (including
investment in Common Shares of Cleveland-Cliffs). The Trustee shall act at all
times, however, with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent corporate trustee, acting in a like
capacity and familiar with such matters, would use in the conduct of an
enterprise of a like character and with like aims. The investment objective of
the Trustee shall be to preserve the principal of the Trust while obtaining a
reasonable total rate of return, measurement of which shall include market
appreciation or depreciation plus receipt of interest and dividends. The Trustee
shall not be required to invest nominal amounts.

6. Income of the Trust: Except as provided in Section 3 hereof, during the
continuance of this Trust all net income of the Trust shall be allocated not
less frequently than monthly among the Trust Beneficiaries’ separate accounts in
accordance with Section 7(b) hereof.

7. Accounting by Trustee: (a) The Trustee shall keep records in reasonable
detail of all investments, receipts, disbursements and all other transactions
required to be done, including such specific records as shall be agreed upon in
writing by Cleveland-Cliffs and the Trustee. All such accounts, books and
records shall be open to inspection and audit at all reasonable times by
Cleveland-Cliffs, by any Executive, or in the event of an Executive’s death or
adjudged

 

10



--------------------------------------------------------------------------------

incompetence, by his Trust Beneficiaries (as to his account), or by any agent or
representative of any of the foregoing. Within 60 calendar days following the
end of each calendar year and within 60 calendar days after the removal or
resignation of the Trustee, the Trustee shall deliver to Cleveland-Cliffs and to
each Executive, or in the event of his death or adjudged incompetence, his Trust
Beneficiaries (as to his account) a written account of its administration of the
Trust during such year or during the period from the end of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately), and showing all cash, securities, rights and other
property held in the Trust at the end of such year or as of the date of such
removal or resignation, as the case may be. Such written accounts shall reflect
the aggregate of the Trust accounts and status of each separate account
maintained for each Executive.

(b) The Trustee shall maintain a separate account for each Trust Beneficiary.
The Trustee shall credit or debit each Trust Beneficiary’s account as
appropriate to reflect such Trust Beneficiary’s allocable portion of the Trust
assets, as such Trust assets may be adjusted from time to time pursuant to the
terms of this Trust Agreement. Prior to the Irrevocability

 

11



--------------------------------------------------------------------------------

Date, all deposits of principal pursuant to Section 1(a) hereof shall be
allocated as directed by Cleveland-Cliffs; on or after such date deposits of
principal, once allocated, may not be reallocated by Cleveland-Cliffs. Income,
expense, gain or loss on assets allocated to the separate accounts of the Trust
Beneficiaries shall be allocated separately to such accounts by the Trustee in
proportion to the balances of the separate accounts of the Executives.

8. Responsibility of Trustee: (a) The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
corporate trustee, acting in a like capacity and familiar with such matters,
would use in the conduct of an enterprise of a like character and with like
aims; provided, however, that the Trustee shall incur no liability to any person
for any action taken pursuant to a direction, request or approval, contemplated
by and complying with the terms of this Trust Agreement, given in writing by
Cleveland-Cliffs, by the Compensation Committee or by a Trust Beneficiary
applicable to his or her beneficial interest herein; and provided, further, that
the Trustee shall have no duty to seek additional deposits of principal from
Cleveland-Cliffs for additional amounts accrued under the Agreements, and the
Trustee shall not be responsible for the adequacy of this Trust.

 

12



--------------------------------------------------------------------------------

(b) The Trustee may vote any stock or other securities and exercise any right
appurtenant to any stock, other securities or other property held hereunder,
either in person or by general or limited proxy, power of attorney or other
instrument.

(c) The Trustee may hold securities in bearer form and may register securities
and other property held in the trust fund in its own name or in the name of a
nominee, combine certificates representing securities with certificates of the
same issue held by the Trustee in other fiduciary capacities, and deposit, or
arrange for deposit of property with any depository; provided that the books and
records of the Trustee shall at all times show that all such securities are part
of the trust fund.

(d) If the Trustee shall undertake or defend any litigation arising in
connection with this Trust Agreement, it shall be indemnified by
Cleveland-Cliffs against its costs, expenses and liabilities (including without
limitation attorneys’ fees and expenses) relating thereto.

(e) The Trustee may consult with legal counsel, independent accountants and
actuaries (who may be counsel independent accountants or actuaries for
Cleveland-Cliffs) with respect to any of its duties or obligations hereunder,
and shall be fully protected in acting or refraining from acting in accordance
with the advice of such counsel, independent accountants and actuaries.

 

13



--------------------------------------------------------------------------------

(f) The Trustee may rely and shall be protected in acting or refraining from
acting within the authority granted by the terms of this Trust Agreement upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

(g) The Trustee may hire agents, accountants, actuaries, and financial
consultants, who may be agents, accountants, actuaries, or financial
consultants, as the case may be, for Cleveland-Cliffs, and shall not be
answerable for the conduct of same if appointed with due care.

(h) The Trustee is empowered to take all actions necessary or advisable in order
to collect any benefits or payments of which the Trustee is the designated
beneficiary.

(i) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law unless expressly provided otherwise herein.

9. Amendments, Etc. to Agreements and Plan; Cooperation of Cleveland-Cliffs:

(a) Cleveland-Cliffs shall promptly furnish the Trustee a complete and correct
copy of each Agreement, and Cleveland-Cliffs shall, and any Trust Beneficiary
may, promptly furnish the Trustee true and correct copies of any amendment,
restatement or successor thereto, whereupon such amendment, restatement or
successor shall be incorporated herein by reference, provided that such
amendment, restatement or successor shall not affect the Trustee’s duties and
responsibilities hereunder without the consent of the Trustee.

 

14



--------------------------------------------------------------------------------

(b) Cleveland-Cliffs shall provide the Trustee with all information requested by
the Trustee for purposes of determining payments to the Trust Beneficiaries or
withholding of taxes as provided in Section 2. Upon the failure of
Cleveland-Cliffs or any Trust Beneficiary to provide any such information, the
Trustee shall, to the extent necessary in the sole judgment of the Trustee,
(i) compute the amount payable hereunder to any Trust Beneficiary; and
(ii) notify Cleveland-Cliffs and the Trust Beneficiary in writing of its
computations. Thereafter this Trust Agreement shall be construed as to the
Trustee’s duties and obligations hereunder in accordance with such Trustee
determinations without further action; provided, however, that no such
determinations shall in any way diminish the rights of any Trust Beneficiary
hereunder or under the applicable Agreement; and provided, further, that no such
determinations shall be deemed to modify this Trust Agreement or any Agreement.

(c) At such times as may in the judgment of Cleveland-Cliffs be appropriate,
Cleveland-Cliffs shall furnish to the Trustee any amendment to Exhibit A for the
purpose of the addition of additional Executives (or the deletion of Executives
who (together with their Trust Beneficiaries) have no Benefits currently due or
payable in the future) to Exhibit A; provided, however, that no such amendment
shall be made after the Irrevocability Date.

 

15



--------------------------------------------------------------------------------

10. Compensation and Expenses of Trustee: The Trustee shall be entitled to
receive such reasonable compensation for its services as shall be agreed upon by
Cleveland-Cliffs and the Trustee. The Trustee shall also be entitled to
reimbursement of its reasonable expenses incurred with respect to the
administration of the Trust including fees and expenses incurred pursuant to
Sections 8(d), 8(e) and 8(g) and liabilities to creditors pursuant to court
direction as provided in Section 3(a) hereof. Such compensation and expenses
shall in all events be payable either directly by Cleveland-Cliffs or, in the
event that Cleveland-Cliffs shall refuse, from the assets of the Trust and
charged pro rata in proportion to each separate account balance. The Trust shall
have a claim against Cleveland-Cliffs for any such compensation or expenses so
paid.

11. Replacement of the Trustee: (a) Prior to the Irrevocability Date, the
Trustee may be removed by Cleveland-Cliffs. On or after the Irrevocability Date,
the Trustee may be removed at any time by agreement of Cleveland-Cliffs and a
majority of the Executives. The Trustee may resign after providing not less than
90 days’ notice to Cleveland-Cliffs and to the Executives. In case of removal or
resignation a new trustee, which shall be independent and not subject to control
of either Cleveland-Cliffs or the Trust Beneficiaries, shall be appointed as
shall be agreed by Cleveland-Cliffs and a majority of the Executives. No such

 

16



--------------------------------------------------------------------------------

removal or resignation shall become effective until the acceptance of the trust
by a successor trustee designated in accordance with this Section 11. If the
Trustee should resign, and within 45 days of the notice of such resignation
Cleveland-Cliffs and the Executives shall not have notified the Trustee of an
agreement as to a replacement trustee, the Trustee shall appoint a successor
trustee, which shall be a bank or trust company, wherever located, having a
capital and surplus of at least $500,000,000 in the aggregate.

(b) For purposes of the removal or appointment of a Trustee under this
Section 11, (i) if any Executive shall be deceased or adjudged incompetent, such
Executive’s Trust Beneficiaries shall participate in such Executive’s stead, and
(ii) a Trust Beneficiary shall not participate if all payments of Benefits then
currently due or payable in the future have been made to such Trust Beneficiary.

12. Amendment or Termination: (a) This Trust Agreement may be amended by
Cleveland-Cliffs and the Trustee without the consent of any Trust Beneficiaries
provided the amendment does not adversely affect any Trust Beneficiary. This
Trust Agreement may also be amended at any time and to any extent by a written
instrument executed by the Trustee, Cleveland-Cliffs and the Trust
Beneficiaries, except to alter Section 12(b), and except that amendments to
Exhibit A contemplated by Section 9(b) hereof shall be made as therein provided.

 

17



--------------------------------------------------------------------------------

(b) The Trust shall terminate on the date on which the Trust no longer contains
any assets, or, if earlier, the date on which each Trust Beneficiary is entitled
to no further payments hereunder.

(c) Upon termination of the Trust as provided in Section 12(b) hereof, any
assets remaining in the Trust shall be returned to Cleveland-Cliffs.

13. Special Distribution: (a) It is intended that (i) the creation of, and
transfer of assets to, the Trust will not cause the Plan to be other than
“unfunded” for purposes of title I of the Employee Retirement Income Security
Act of 1974, as amended, or any successor provision thereto (“ERISA”);
(ii) transfers of assets to the Trust will not be transfers of property for
purposes of section 83 of the Code, or any successor provision thereto, nor will
such transfers cause a currently taxable benefit to be realized by a Trust
Beneficiary pursuant to the “economic benefit” doctrine; and (iii) pursuant to
section 451 of the Code, or any successor provision thereto, amounts will be
includable as compensation in the gross income of a Trust Beneficiary in the
taxable year or years in which such amounts are actually distributed or made
available to such Trust Beneficiary by the Trustee.

(b) Notwithstanding anything to the contrary contained in this Trust Agreement,
in the event it is determined by a final decision of the Internal Revenue
Service, or, if an appeal is taken therefrom, by a court of

 

18



--------------------------------------------------------------------------------

competent jurisdiction that (i) by reason of the creation of, and a transfer of
assets to, the Trust, the Trust is considered “funded” for purposes of title I
of ERISA; or (ii) a transfer of assets to the Trust is considered a transfer of
property for purposes of section 83 of the Code or any successor provision
thereto; or (iii) a transfer of assets to the Trust causes a Trust Beneficiary
to realize income pursuant to the “economic benefit” doctrine; or (iv) pursuant
to section 451 of the Code or any successor provision thereto, amounts are
includable as compensation in the gross income of a Trust Beneficiary in a
taxable year that is prior to the taxable year or years in which such amounts
would, but for this Section 13, otherwise actually be distributed or made
available to such Trust Beneficiary by the Trustee, then (A) the assets held in
Trust shall be allocated in accordance with Section 7(b) hereof, and (B) subject
to the last sentence of Section 2(b) hereof, the Trustee shall promptly make a
distribution to each affected Trust Beneficiary which, after taking into account
the federal, state and local income tax consequences of the special distribution
itself, is equal to the sum of any federal, state and local income taxes,
interest due thereon, and penalties assessed with respect thereto, which are
attributable to amounts that are includable in the income of such Trust
Beneficiary for any of the reasons described in clause (i), (ii), (iii) or
(iv) of this Section 13(b).

 

19



--------------------------------------------------------------------------------

14. Severability, Alienation, Etc.: (a) Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition
without invalidating the remaining provisions hereof.

(b) To the extent permitted by law, benefits to Trust Beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated or subject to attachment, garnishment, levy, execution or other legal
or equitable process and no benefit provided for herein and actually paid to any
Trust Beneficiary by the Trustee shall be subject to any claim for repayment by
Cleveland-Cliffs or Trustee.

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof.

(d) This Trust Agreement may be executed in two or more counterparts, each of
which shall be considered an original agreement. This Trust Agreement shall
become effective immediately upon the execution by Cleveland-Cliffs of at least
one counterpart, it being understood that all parties need not sign the same
counterpart, but shall not bind any Trustee until such Trustee has executed at
least one counterpart.

 

20



--------------------------------------------------------------------------------

15. Notices; Identification of Certain Trust Beneficiaries: (a) All notices,
requests, consents and other communications hereunder shall be in writing and
shall be deemed to have been duly given when received:

If to the Trustee, to:

AmeriTrust Company National Association

900 Euclid Avenue

Cleveland, Ohio 44115

 

            Attention:   Trust Department

   Employee Benefit Administration

If to Cleveland-Cliffs, to:

Cleveland-Cliffs Inc

1100 Superior Avenue

Cleveland, OH 44114

 

            Attention:   Secretary

If to the Executives or to the Trust Beneficiaries,

to the addresses listed on Exhibit A hereto

provided, however, that if any party or any Trust Beneficiary or his or its
successors shall have designated a different address by written notice to the
other parties, then to the last address so designated.

(b) Cleveland-Cliffs shall provide the Trustee with the names of any beneficiary
or beneficiaries designated by Executives or beneficiaries under the Plan (and
who are, therefore, Trust Beneficiaries hereunder).

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cleveland-Cliffs has caused counterparts of this Trust
Agreement to be executed on its behalf at 4:13 p.m. Eastern Standard Time on
October 28, 1987, each of which shall be an original agreement, intending that
the Trust shall be effective immediately, and the Trustee has caused
counterparts of this Trust Agreement to be executed on its behalf at 4:14 p.m.
Eastern Standard Time on October 28, 1987.

 

CLEVELAND-CLIFFS INC By:   /s/    Richard F. Novak   Its: Vice President - Human
Resources

 

AMERITRUST COMPANY NATIONAL ASSOCIATION

 

By:   /s/    Gary W. Queen   Its: Senior Vice President

5058C

 

22